Citation Nr: 1414559	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-17 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 2010 to September 2010. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the benefit on appeal.

The Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in August 2012.  A transcript of the hearing is associated with the Veteran's claims file.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  


FINDINGS OF FACT

1.  In August 2012, prior to the promulgation of a decision in the appeal, the Veteran informed the Board that he wanted to withdraw his appeal on the issue of entitlement to service connection for bilateral hearing loss disability.

2.  There is an approximate balance of positive and negative evidence as to whether the Veteran's current tinnitus is related to his military service.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  Resolving doubt in favor of the Veteran, tinnitus was incurred in active duty military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran testified that he wished to withdraw his service connection for bilateral hearing loss disability.  This withdrawal was presented as testimony during his August 2012 Travel Board hearing as documented in the hearing transcript.  Thus, there remains no allegation of error of fact or law for appellate consideration and the Board accordingly does not have jurisdiction to review the appeal with respect to this issue.

Service Connection

The Veteran contends that he has ringing in his ears that had its onset during service and has continued since.  

The service treatment records do not show any complaints of ringing in the ears or other hearing-related complaints during service.  

During the Veteran's December 2010 VA examination, he reported the onset of tinnitus during service and since.  The examiner, however, provided no etiological opinion with respect to his claimed tinnitus.

In an addendum dated in January 2011, the December 2010 VA examiner opined that the Veteran's claimed tinnitus is less likely than not related to his military service.

In June 2011, the Veteran's private audiologist opinioned that the Veteran's current tinnitus is related to his military service.  He based this opinion on interview of the Veteran and review of his service treatment records.  There is no clinical opinion to the contrary.

Upon careful review of the evidence of record, the Board finds that both the positive and negative opinions of record are competent and credible evidence with respect to the etiology of the Veteran's tinnitus.  The Board finds this evidence is in relative equipoise, and as such, finds all reasonable doubt in the Veteran's favor and service connection for tinnitus is warranted.  


ORDER

Service connection for bilateral hearing loss disability is dismissed.

Service connection for tinnitus is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


